                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION



 DOMINIQUE L. FREILINGER,

                 Plaintiff,                                         No. 20-CV-2001-LRR

 vs.                                                                        ORDER

 COMMISSIONER OF SOCIAL
 SECURITY,
                 Defendant.
                                        ____________________

I.      INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .1
II.     RELEVANT PROCEDURAL HISTORY. . . . . . . . . . . . . . . . . . . . . . . . . . 1
III.    STANDARD OF REVIEW. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
        A.      Review of Final Decision. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
        B.      Review of Report and Recommendation. . . . . . . . . . . . . . . . . . . . . . 3
IV.     OBJECTIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4
        A.      Dr. Rahim’s Opinions. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .4
        B.      Credibility Determination. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
        C.      RFC Assessment. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
V.      CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12


                                        I. INTRODUCTION
        The matter before the court is Plaintiff Dominique L. Freilinger’s Objections (docket

no. 19) to United States Magistrate Judge Mark A. Roberts’s Report and Recommendation
(docket no. 18), which recommends that the court affirm Defendant Commissioner of Social
Security’s (“Commissioner”) final decision to deny disability benefits to Freilinger.
                              II. RELEVANT PROCEDURAL HISTORY
        On January 16, 2020, Freilinger filed a Complaint (docket no. 4), seeking judicial
review of the Commissioner’s final decision denying Freilinger’s application for Title XVI



       Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 1 of 12
supplemental security income (“SSI”) benefits. On April 1, 2020, the Commissioner filed
an Answer (docket no. 8). On July 1, 2020, Freilinger filed the Plaintiff’s Brief (docket no.
12). On July 30, 2020, the Commissioner filed the Defendant’s Brief (docket no. 13). On
August 13, 2020, the matter was referred to Judge Roberts for issuance of a report and
recommendation.       On    February 4, 2021, Judge Roberts issued the Report and
Recommendation. On February 18, 2021, Freilinger filed the Objections. The matter is
fully submitted and ready for decision.
                                III. STANDARD OF REVIEW
                                  A. Review of Final Decision
       The Commissioner’s final determination not to award SSI benefits is subject to judicial
review to the same extent as provided in 42 U.S.C. § 405(g). See 42 U.S.C. § 1383(c)(3).
Pursuant to 42 U.S.C. § 405(g), the court has the power to “enter . . . a judgment affirming,
modifying, or reversing the decision of the Commissioner . . . with or without remanding
the cause for a rehearing.” Id. The Commissioner’s factual findings shall be conclusive “if
supported by substantial evidence.”       Id.   “The court ‘must affirm the Commissioner’s
decision if it is supported by substantial evidence on the record as a whole.’” Bernard v.
Colvin, 774 F.3d 482, 486 (8th Cir. 2014) (quoting Pelkey v. Barnhart, 433 F.3d 575, 577
(8th Cir. 2006)).   “Substantial evidence is less than a preponderance, but enough that a
reasonable mind might accept it as adequate to support a decision.” Fentress v. Berryhill,
854 F.3d 1016, 1019-20 (8th Cir. 2017) (quoting Kirby v. Astrue, 500 F.3d 705, 707 (8th
Cir. 2007)).
       In determining whether the Commissioner’s decision meets this standard, the court

considers “all of the evidence that was before the [administrative law judge (“ALJ”)], but
[it] do[es] not re-weigh the evidence.”     Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir.
2005). The court considers “both evidence that detracts from the Commissioner’s decision,
as well as evidence that supports it.” Fentress, 854 F.3d at 1020; see also Cox v. Astrue,
495 F.3d 614, 617 (8th Cir. 2007) (providing that review of the Commissioner’s decision


                                                2


     Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 2 of 12
“extends beyond examining the record to find substantial evidence in support of the
[Commissioner’s] decision” and noting that the court must also “consider evidence in the
record that fairly detracts from that decision”).     The Eighth Circuit Court of Appeals
explained this standard as follows:
               This standard is “something less than the weight of the evidence
               and it allows for the possibility of drawing two inconsistent
               conclusions, thus it embodies a zone of choice within which the
               [Commissioner] may decide to grant or deny benefits without
               being subject to reversal on appeal.”
Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994) (quoting Turley v. Sullivan, 939
F.2d 524, 528 (8th Cir. 1991)). The court “will not disturb the denial of benefits so long
as the ALJ’s decision falls within the available zone of choice.” Buckner v. Astrue, 646 F.3d
549, 556 (8th Cir. 2011) (quoting Bradley v. Astrue, 528 F.3d 1113, 1115 (8th Cir. 2008)).
“An ALJ’s decision is not outside the zone of choice simply because [the court] might have
reached a different conclusion had [the court] been the initial finder of fact.” Id. (quoting
Bradley, 528 F.3d at 1115).       Therefore, “even if inconsistent conclusions may be drawn
from the evidence, the [Commissioner’s] decision will be upheld if it is supported by
substantial evidence on the record as a whole.” Guilliams v. Barnhart, 393 F.3d 798, 801
(8th Cir. 2005); see also Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016) (providing that
a court “may not reverse simply because [it] would have reached a different conclusion than
the [Commissioner] or because substantial evidence supports a contrary conclusion”).
                           B. Review of Report and Recommendation
       The standard of review to be applied by the court to a report and recommendation of
a magistrate judge is established by statute:
               A judge of the court shall make a de novo determination of
               those portions of the report or specified proposed findings or
               recommendations to which objection is made. A judge of the
               court may accept, reject, or modify, in whole or in part, the
               findings or recommendations made by the magistrate judge.
28 U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b)(3) (providing that, when a party

                                                3


      Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 3 of 12
properly objects to a report and recommendation on a dispositive motion, a district court
must review de novo the magistrate judge’s recommendation).          The Eighth Circuit has
repeatedly held that it is reversible error for a district court to fail to conduct a de novo
review of a magistrate judge’s report and recommendation when such review is required.
See, e.g., United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003); Hosna v. Groose,
80 F.3d 298, 306 (8th Cir. 1996); Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995);
Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994). The statute governing review provides
only for de novo review of “those portions of the report or specified proposed findings or
recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). When a party fails
to object to any portion of a magistrate judge’s report and recommendation, he or she waives
the right to de novo review. See Griffini v. Mitchell, 31 F.3d 690, 692 (8th Cir. 1994). The
United States Supreme Court has stated that “[t]here is no indication that Congress, in
enacting § 636(b)(1)[ ], intended to require a district judge to review a magistrate’s report
to which no objections are filed.” Thomas v. Arn, 474 U.S. 140, 152 (1985). However,
“while the statute does not require the judge to review an issue de novo if no objections are
filed, it does not preclude further review by the district judge, sua sponte or at the request
of a party, under de novo or any other standard.” Id. at 154.
                                       IV. OBJECTIONS
       In the Objections, Freilinger argues that Judge Roberts erred: (1) in finding that the

ALJ properly weighed Dr. Rahim’s opinions; (2) in finding that the ALJ properly
determined Freilinger’s residual functional capacity (“RFC”) assessment; and (3) in
concluding that the ALJ’s credibility determination is supported by substantial evidence. See
Objections at 2-6.    After conducting a de novo review of the objected-to portions of the
Report and Recommendation and the Administrative Record (“AR”) (docket nos. 9-1
through 9-8), the court will overrule the Objections.
                                    A. Dr. Rahim’s Opinions
       Freilinger argues that the ALJ failed to properly weigh the opinions provided by her


                                                 4


     Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 4 of 12
treating physician, Dr. Abdur Rahim. See Objections at 2-4.
         “The opinion of a treating physician is generally afforded ‘controlling weight if that
opinion is well-supported by medically acceptable clinical and laboratory diagnostic
techniques and is not inconsistent with the other substantial evidence in the record.’”
Chesser v. Berryhill, 858 F.3d 1161, 1164 (8th Cir. 2017) (quoting Wildman, 596 F.3d at
964).    “Although a treating physician’s opinion is entitled to great weight, it does not
automatically control or obviate the need to evaluate the record as a whole.”           Hogan v.
Apfel, 239 F.3d 958, 961 (8th Cir. 2001). The ALJ may discount or disregard a treating
physician’s opinion if other medical assessments are supported by superior medical evidence,
or if the treating physician has offered inconsistent opinions. See Hamilton v. Astrue, 518
F.3d 607, 610 (8th Cir. 2008). When an ALJ discounts a treating physician’s opinion, he
or she “must ‘give good reasons’ for doing so.”            Chesser, 858 F.3d at 1164 (quoting
Anderson v. Astrue, 696 F.3d 790, 793 (8th Cir. 2012)). “Good reasons for assigning lesser
weight to the opinion of a treating source exist where ‘the treating physician’s opinions are
themselves inconsistent,’ Cruze [v. Chater], 85 F.3d [1320,] 1325 [(8th Cir. 1996)], or
where ‘other medical assessments are supported by better or more thorough medical
evidence,’ Prosch [v. Apfel], 201 F.3d [1010,] 1012 [(8th Cir. 2000)].” Id.
         At the outset, the court notes that, generally, in the decision, the ALJ determined that:
                With regard to [Freilinger’s] mental impairments, the objective
                and clinical evidence is inconsistent with the severity of her
                allegations. In this way, a review of [Freilinger’s] treatment
                notes reveals that while she did experience brief upticks in
                symptom[at]ology mainly due to life stressors and the periodic
                ineffectiveness of medication, these upticks were not
                representative of her overall symptomatology throughout the
                period at issue (see, e.g., Exhibits 8F/24-25; 11F/19-23, 51).
                Instead, the record reveals that her mental health has been
                predominantly stable with appropriate treatment during the
                relevant period.
AR at 15.



                                                 5


        Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 5 of 12
        Specifically, the ALJ addressed Dr. Rahim’s opinions as follows:
                In April 2019, [Freilinger’s] treating provider, Abdur Rahim,
                MD, completed a medical source statement wherein he noted
                that [Freilinger] was unable to meet competitive standards in,
                among other areas, concentration, persistence, and pace;
                interaction with others; and adaptation (Exhibit 10F/3-6).
                Moreover, Dr. Rahim opined that [Freilinger] would miss work
                more than four days per month due to her impairments
                (Exhibit[] 10F/3-6).

                Although the opinions of [Freilinger’s] treating provider are
                generally considered more reliable because of the duration of the
                treating relationship, this opinion of Dr. Rahim is inconsistent
                with the objective evidence including [Freilinger’s] benign
                clinical findings and relatively normal activities of daily living.
                Ultimately, this checklist-style form appears to have been
                completed as an accommodation to [Freilinger] and includes
                only conclusions regarding functional limitations without any
                rationale for those conclusions. The undersigned finds this
                evidence has little probative value because it is not supported by
                the underlying objective evidence. Consequently, this opinion
                has been given little weight.
AR at 17.
        Having reviewed the entire record, the court finds that the ALJ properly considered

and weighed the opinion evidence provided by Dr. Rahim. The ALJ justifiably discounted
Dr. Rahim’s opinions because his opinions were “inconsistent or contrary to the medical
evidence as a whole.”      Aguiniga v. Colvin, 833 F.3d 896, 901 (8th Cir. 2016) (quoting
Martise v. Astrue, 641 F.3d 909, 925 (8th Cir. 2011)).          Even if inconsistent conclusions
could be drawn on this issue, the court upholds the conclusions of the ALJ because they are
supported by substantial evidence on the record as a whole. See Guilliams, 393 F.3d at 801.
Accordingly, the court will overrule this objection.
                                  B. Credibility Determination
        Freilinger argues that the ALJ failed to properly weigh her subjective complaints of
disability.   See generally Objections at 5-6.       Freilinger also suggests that Judge Roberts

                                                 6


      Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 6 of 12
misunderstood her citation to Ford v. Astrue, 518 F.3d 979 (8th Cir. 2008). See id. As for
Judge Roberts discussion of the Ford case, the court disagrees with Freilinger’s assertion that
Judge Roberts misunderstood it. The court finds no error in Judge Roberts’s conclusion that
Freilinger’s reliance on Ford is misplaced, as Ford addressed an ALJ’s failure to weigh a
claimant’s testimony, activities of daily living and medical records, not the ALJ’s failure to
consider the claimant’s prior work for which Freilinger cited it.                 See Report and
Recommendation at 38-39.
         Turning to Freilinger’s subjection allegations of disability, when assessing a claimant’s
credibility, “the ALJ must consider all of the evidence, including objective medical evidence,
the claimant’s work history, and evidence relating to the factors set forth in Polaski v.
Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984).” Vance, 860 F.3d at 1120. In Polaski, the
Eighth Circuit stated that:
                [t]he [ALJ] must give full consideration to all the evidence
                presented relating to subjective complaints, including the
                claimant’s prior work record, and observations by third parties
                and treating and examining physicians relating to such matters
                as: (1) the claimant’s daily activities; (2) the duration, frequency,
                and intensity of the pain; (3) precipitating and aggravating
                factors; (4) dosage, effectiveness and side effects of medication;
                [and] (5) functional restrictions.
739 F.2d at 1322.        The ALJ, however, may not disregard “a claimant’s subjective
complaints solely because the objective medical evidence does not fully support them.”
Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012) (quoting Wiese v. Astrue, 552
F.3d 728, 733 (8th Cir. 2009)).
         Instead, an ALJ may discount a claimant’s subjective complaints “if there are
inconsistencies in the record as a whole.” Wildman v. Astrue, 596 F.3d 959, 968 (8th Cir.
2010).    If an ALJ discounts a claimant’s subjective complaints, he or she is required to
“make an express credibility determination, detailing the reasons for discounting the
testimony, setting forth the inconsistencies, and discussing the Polaski factors.” Renstrom,



                                                  7


      Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 7 of 12
680 F.3d at 1066 (quoting Dipple v. Astrue, 601 F.3d 833, 837 (8th Cir. 2010)); see also
Ford v. Astrue, 518 F.3d 979, 982 (8th Cir. 2008) (stating that an ALJ is “required to ‘detail
the reasons for discrediting the testimony and set forth the inconsistencies found’” (quoting
Lewis v. Barnhart, 353 F.3d 642, 647 (8th Cir. 2003))). Where an ALJ seriously considers,
but for good reason explicitly discredits a claimant’s subjective complaints, the court will not
disturb the ALJ’s credibility determination. See Johnson v. Apfel, 240 F.3d 1145, 1148 (8th
Cir. 2001); see also Schultz v. Astrue, 479 F.3d 979, 983 (8th Cir. 2007) (providing that
deference is given to an ALJ when the ALJ explicitly discredits a claimant’s testimony and
gives good reason for doing so); Gregg v. Barnhart, 354 F.3d 710, 714 (8th Cir. 2003) (“If
an ALJ explicitly discredits the claimant’s testimony and gives good reason for doing so, we
will normally defer to the ALJ’s credibility determination.”). “The credibility of a claimant’s
subjective testimony is primarily for the ALJ to decide, not the courts.” Igo, 839 F.3d at
731 (quoting Pearsall v. Massanari, 274 F.3d 1211, 1218 (8th Cir. 2001)).
       In this case, the ALJ determined that:
              After careful consideration of the evidence, the undersigned
              finds that [Freilinger’s] medically determinable impairments
              could reasonably be expected to cause the alleged symptoms;
              however, [her] statements concerning the intensity, persistence
              and limiting effects of these symptoms are not entirely consistent
              with the medical evidence and other evidence in the record for
              the reasons explained in this decision. . . .

               With regard to [Freilinger’s] mental impairments, the objective
              and clinical evidence is inconsistent with the severity of her
              allegations. In this way, a review of [Freilinger’s] treatment
              notes reveals that while she did experience brief upticks in
              symptom[at]ology mainly due to life stressors and the periodic
              ineffectiveness of medication, these upticks were not
              representative of her overall symptomatology throughout the
              period at issue (see, e.g., Exhibits 8F/24-25; 11F/19-23, 51).
              Instead, the record reveals that her mental health has been
              predominantly stable with appropriate treatment during the
              relevant period.


                                                8


     Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 8 of 12
       As evidence of the foregoing, the findings from [Freilinger’s]
       mental status examinations have remained routinely benign. To
       this end, while [Freilinger] occasionally demonstrated a sad
       mood, contemporaneous treatment records repeatedly note that
       she also exhibited full cognition, a well-groomed appearance,
       normal speech, cooperative behavior, okay mood, normal affect,
       unimpaired memory, and intact attention and concentration (see,
       e.g., Exhibits 3F/16, 19; 5F/4; 7F/5, 17-18; 8F/17-18, 22-23;
       9F/5, 7; 11F/7-8, 13, 18, 24, 29, 36, 41, 46-47, 52).
       Additionally, the records indicate that [Freilinger’s] mental
       health is responsive to medication. Thus, in March 2017,
       [Freilinger] reported that her mood was better and that she was
       not “feeling as sad, gloomy, blah, hopeless, helpless, or
       suicidal” (Exhibit 8F/17). Likewise, in June 2017, [Freilinger]
       reported no recent panic attacks and denied having mood swings
       (Exhibit 8F/22).       Moreover, there is no evidence that
       [Freilinger] has ever required aggressive mental health
       treatment, hospital confinement, or emergency intervention due
       to any psychological symptomatology during the relevant period.
       Instead, the treatment that [Freilinger] has received during the
       relevant period has essentially been entirely routine and
       conservative in nature, consisting of medication management.

       In addition, to the clinical and objective evidence described
       above, [Freilinger’s] activities of daily living and other reported
       activities also belie the severity of her allegations. Despite her
       impairments, the record suggests that [she] has engaged in
       somewhat normal level of daily activity and interaction. For
       example, [she] independently bathes, dresses, maintains her
       personal hygiene, takes medication, prepares meals, does
       laundry, vacuums, washes dishes, and does yard work (Exhibits
       3E/2-3; 5F/3; Testimony). In addition, she shops in stores,
       manages finances, watches television, cares for pets, reads, and
       goes camping in the summer (Exhibits 3E/2-5; 5F/3;
       Testimony). Furthermore, the record reflects that she leaves the
       house unaccompanied, goes on dates, spends time with friends,
       volunteers, and helped her mother (Exhibits 9F/7; 11F/35, 46;
       Testimony). Indeed, some of the physical and mental abilities
       and social interactions required in order to perform these


                                        9


Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 9 of 12
               activities are the same as those necessary for obtaining and
               maintaining employment. . . . [Freilinger’s] ability to participate
               in such activities . . . undermines the supportability of [her]
               allegations of disabling functional limitations.

               Other factors also erode the persuasiveness of the instant claim.
               For example, a review of [Freilinger’s] work history shows that
               [she] worked very little prior to the alleged disability onset date
               with no reported earnings of any kind since 2002 (Exhibit 10D).
               In fact, [Freilinger] has only earned a little over $12,000 in total
               lifetime earnings, which raises a question as to whether her
               continuing unemployment is actually due to medical
               impairments.       Based upon the foregoing, the clinical and
               objective evidence is inconsistent with the severity of
               [Freilinger’s] mental health allegations and instead supports the
               limitations set forth in the residual functional capacity above.
AR at 15-16.
       It is clear from the ALJ’s decision that he thoroughly considered and discussed
Freilinger’s treatment history, medical history, functional restrictions, activities of daily
living, work history and use of medications in making his credibility determination. Thus,
having reviewed the entire record, the court finds that the ALJ adequately considered and
addressed the Polaski factors in determining that Freilinger’s subjective allegations of
disability were not credible.     See Goff v. Barnhart, 421 F.3d 785, 791 (8th Cir. 2005)
(noting that an ALJ is not required to explicitly discuss each Polaski factor, it is sufficient if
the ALJ acknowledges and considers those factors before discounting a claimant’s subjective
complaints).    Therefore, because the ALJ seriously considered, but for good reasons
explicitly discredited, Freilinger’s subjective complaints, the court will not disturb the ALJ’s
credibility determination. See Johnson, 240 F.3d at 1148. Even if inconsistent conclusions
could be drawn on this issue, the court upholds the conclusions of the ALJ because they are
supported by substantial evidence on the record as a whole. See Guilliams, 393 F.3d at 801.
Accordingly, the court will overrule this objection.




                                                10


     Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 10 of 12
                                       C. RFC Assessment
          Freilinger argues that the ALJ failed to properly determine her RFC assessment. See
Objections at 4-5.
          When an ALJ determines that a claimant is not disabled, he or she concludes that the
claimant retains the RFC to perform a significant number of other jobs in the national
economy that are consistent with the claimant’s impairments and vocational factors such as
age, education and work experience. See Beckley v. Apfel, 152 F.3d 1056, 1059 (8th Cir.
1998). The ALJ is responsible for assessing a claimant’s RFC, and his or her assessment
must be based on all of the relevant evidence. See Combs v. Berryhill, 878 F.3d 642, 646
(8th Cir. 2017).     Relevant evidence for determining a claimant’s RFC includes “medical
records, observations of treating physicians and others, and an individual’s own description
of [her] limitations.” Id. (alteration in original) (quoting Strongson v. Barnhart, 361 F.3d
1066, 1070 (8th Cir. 2004)). “Because a claimant’s RFC is a medical question, an ALJ’s
assessment of it must be supported by some medical evidence of the claimant’s ability to
function in the workplace.”       Id. (quoting Steed v. Astrue, 524 F.3d 872, 875 (8th Cir.
2008)).
          Additionally, an ALJ “has a duty to fully and fairly develop the evidentiary record.”

Byes v. Astrue, 687 F.3d 913, 915-16 (8th Cir. 2012); see also Smith v. Barnhart, 435 F.3d
926, 930 (8th Cir. 2006) (“A social security hearing is a non-adversarial proceeding, and
the ALJ has a duty to fully develop the record.”). “There is no bright line rule indicating
when the Commissioner has or has not adequately developed the record; rather, such an
assessment is made on a case-by-case basis.” Mouser v. Astrue, 545 F.3d 634, 639 (8th Cir.
2008).
          The ALJ thoroughly addressed and considered Freilinger’s medical and treatment

history. See AR at 15-18 (providing a thorough discussion of Freilinger’s overall medical
history and treatment).       The ALJ also properly considered and thoroughly addressed
Freilinger’s subjective allegations of disability in making his overall disability determination,


                                                11


     Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 11 of 12
including determining Freilinger’s RFC. See id. at 15-16 (providing a thorough review of
Freilinger’s subjective allegations of disability).   Therefore, having reviewed the entire
record, the court finds that the ALJ properly considered Freilinger’s medical records,
observations of treating physicians and Freilinger’s own description of her limitations in
making the RFC assessment for Freilinger. See id. at 15-18 (providing a thorough discussion
of the relevant evidence for making a proper RFC determination); see also Combs, 878 F.3d
at 646 (explaining what constitutes relevant evidence for assessing a claimant’s RFC).
Furthermore, the court finds that the ALJ’s decision is based on a fully and fairly developed
record. See Byes, 687 F.3d at 915-16. Because the ALJ considered the medical evidence
as a whole, the court concludes that the ALJ made a proper RFC determination supported
by some medical evidence.       See Combs, 878 F.3d at 646; Guilliams, 393 F.3d at 803.
Accordingly, the court will overrule the objection.
                                       V. CONCLUSION
       In light of the foregoing, it is hereby ORDERED:
       (1)     The Objections (docket no. 19) are OVERRULED;

       (2)     The Report and Recommendation (docket no. 18) is ADOPTED and the final
               decision of the Commissioner is AFFIRMED; and
       (3)     The Complaint (docket no. 4) is DISMISSED WITH PREJUDICE.
       IT IS SO ORDERED.

       DATED this 10th day of March, 2021.




                                                12


     Case 6:20-cv-02001-LRR-MAR Document 20 Filed 03/10/21 Page 12 of 12
